Exhibit 99.1 ITEM 6: SELECTED FINANCIAL DATA The following selected consolidated financial data should be read in conjunction with the consolidated financial statements and related notes thereto and "Management's Discussion and Analysis of Financial Condition and Results of Operations" appearing elsewhere in this Annual Report on Form10-K. Years Ended December 31, 2009 (2) 2008 (3) in thousands, except per share data Consolidated Statement of Operations Data: Net Revenues (1) $ Gross Profit (1) Operating income (1oss) from continuing operations (1) Income (loss) from continuing operations (1) ) ) Basic income (loss) per share from continuing operations (1) $ $ $ ) $ ) $ Shares used to compute basic per share amounts Diluted income (loss) per share from continuing operations (1) $ $ $ ) $ ) $ Shares used to compute diluted per share amounts Years Ended December 31, 2008 (4) in thousands Consolidated Balance Sheet Data: Cash and Cash Equivalents $ Working Capital Total Assets Total Long Term Borrowings - Total Long Term Note Payable and Capital Lease Obligations - - - Total Stockholders' Equity $ In 2012 we completed the sale of certain assets of ourPHY product family.The results of operations for this business has been segregated and excluded from the continuing operations presented.Periods prior to October 1, 2010, the date the disposed business was acquired, are not impacted. Results of operations for 2009 include acquisition and related restructuring expenses of $2.9 million and a loss of $3.8 million on the fair value remeasurement of the contingently convertible note payable associated with the acquisition of Oxford in January 2009. Results of operations for 2008 include impairment charges of $54.3 million and acquisition related fees of $0.8 million associated with the acquisition of Oxford in January 2009. Total assets and stockholders’ equity for 2008 reflect impairment charges of $54.3 million. ITEM 7: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Annual Report on Form10-K and certain information incorporated herein by reference contain forward-looking statements within the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. All statements contained in this Report on Form10-K that are not purely historical are forward-looking statements, including, without limitation, statements regarding our expectations, objectives, anticipations, plans, hopes, beliefs, intentions or strategies regarding the future. Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. Forward-looking statements include, without limitation, the statements regarding the following: · the growing demand for standards-based components such as our semiconductor devices that connect systems together; 1 · our objective to expand our advantages in data transfer technology; · our expectation that we will support new I/O standards where appropriate; · the statements regarding our objective to continue to expand our market position as a developer and supplier of I/O connectivity solutions for high performance systems; · our plan to target those applications where we believe we can attain a leadership position; · our plan to seek to integrate additional I/O-related functions into our semiconductor devices; · our belief that our understanding of I/O technology trends and market requirements allows us to bring to market more quickly new products that support the latest I/O technology; · that we continue to integrate more functionality in our semiconductor devices and continue to enhance and expand our software development kits; · our belief with respect to the principal factors of competition in the business; · our belief that we compete favorably with respect to each of those factors; · our expectation that revenues related to sales through distributors will continue to account for a large portion of total revenues; · our belief that providing customers with comprehensive product support is critical to remaining competitive in the markets we serve; · our belief that our close contact with customer design engineers provides valuable input into existing product enhancements and next generation product specifications; · our expectation that we will periodically seek to hire additional development engineers; · our expectation that we will continue to make significant investments in research and development in order to continually enhance the performance and functionality of our products to keep pace with competitive products and customer demands for improved performance; · our belief that we must continuously develop our devices using more advanced processes to remain competitive on a cost and performance basis; · our belief that the transition of our products to smaller geometries will be important for us to remain competitive; · our plan to seek patent protection when necessary; · our belief that our current facility will be adequate through 2012; · our intention to retain earnings for use in our business and not to pay any cash dividend in the foreseeable future; · our belief that our long-term success will depend on our ability to introduce new products; · our belief that we may be required to carry higher levels of inventory because of the difficulty in predicting future levels of sales and profitability; · our expectation that selling, general and administrative and research and development expenses in absolute dollars will increase in future periods; and · our belief that our existing resources, together with cash expected to be generated from our operations, will be sufficient to meet our capital requirements for at least the next twelve months. All forward-looking statements included in this document are subject to additional risks and uncertainties further discussed under "Item1A: Risk Factors - Factors That May Affect Future Operating Results" in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 (the “Form 10-K”) and are based on information available to us on the date hereof. We assume no obligation to update any such forward-looking statements. It is important to note that our actual results could differ materially from those included in such forward-looking statements. The factors that could cause our actual results to differ from those included in such forward-looking statements are set forth under the heading "Item1A: Risk Factors - Factors That May Affect Future Operating Results," in the Form 10-K as well as those disclosed from time to time in our reports on Forms 10-Q and 8-K and our Annual Reports to Stockholders. The following discussion should be read in conjunction with our consolidated financial statements and related notes thereto included elsewhere in this report. 2 Overview PLX was founded in 1986, and between 1994 and 2002 we focused on development of I/O interface semiconductors and related software and development tools that are used in systems incorporating the PCI standard.In 1994 and 1995, a significant portion of our revenues were derived from the sale of semiconductor devices that perform similar functions as our current products, except they were based on a variety of industry standards.Our revenues between 1996 and 2007 were derived predominantly from the sale of semiconductor devices based on the PCI standard to a large number of customers in a variety of applications including enterprise, consumer, server, storage, communications, PC peripheral and embedded markets.In 2002, we shifted the majority of our development efforts to PCI Express.In September 2004, we began shipping products based on the PCI Express standard for next-generation systems.Between 2004 and 2007, an industry-wide adoption of the PCI Express standard took place. PCI Express went from being one of many new protocols in the market to becoming the interconnect of choice and a basic building block of systems. Being a market leader in PCI Express, our line of PCI Express switches and bridges followed suit and also gained traction in the market. PCI Express was so well accepted that a follow-on was called for. In December of 2006, PCI Express Rev 2.0 (commonly referred to as “PCIe Gen 2”) was released. The Gen 2 protocol doubled the bandwidth supported by PCI Express Gen 1 (from 2.5 Gigabits per second to 5.0 Gigabits per second) and incorporated a number of other protocol enhancements. In September 2007, we announced the addition of the Gen 2 switches to our PCI Express product family and began shipping in January 2008. We are currently ramping into production our newest products based on the Gen 3 specification. PLX has extended its penetration into the overall enterprise market through the acquisition of Teranetics on October 1, 2010 and the introduction of devices that drive 10G Ethernet over industry standard copper cables.In order to address this market, we successfully launched our new 10GBase-T PHY products into production during the year, building on our leadership position at previous technology nodes. We utilize a “fabless” semiconductor business model whereby we purchase wafers and packaged and tested semiconductor devices from independent manufacturing foundries.This approach allows us to focus on defining, developing, and marketing our products and eliminates the need for us to invest large amounts of capital in manufacturing facilities and work-in-process inventory. We rely on a combination of direct sales personnel, distributors and manufacturers’ representatives throughout the world to sell a significant portion of our products.We pay manufacturers’ representatives a commission on sales while we sell products to distributors at a discount from the selling price. Our gross margins have fluctuated in the past and are expected to fluctuate in the future due to changes in product and customer mix, provisions and recoveries of excess or obsolete inventory, the position of our products in their respective life cycles, and specific product manufacturing costs. The time period between initial customer evaluation and design completion is generally between six and twelve months, though is can be longer in some circumstances. Furthermore, there is typically an additional six to twelve month or greater period after design completion before a customer requests volume production of our products.Due to the variability and length of these design cycles and variable demand from customers, we may experience significant fluctuations in new orders from month to month. In addition, we typically make inventory purchases prior to receiving customer orders.Consequently, if anticipated sales and shipments in any quarter do not occur when expected, expenses and inventory levels could be disproportionately high, and our results for that quarter and potentially future quarters would be materially and adversely affected. Our long-term success will depend on our ability to introduce new products.While new products typically generate little or no revenues during the first twelve months following their introduction, our revenues in subsequent periods depend upon these new products. Due to the lengthy sales cycle and additional time before our customers request volume production, significant revenues from our new products typically occur twelve to twenty-four months after product introduction.As a result, revenues from newly introduced products have, in the past, produced a small percentage of our total revenues in the year the product was introduced.See “Item 1A, Risk Factors - Certain Factors That May Affect Future Operating Results Our Lengthy Sales Cycle Can Result in Uncertainty and Delays with Regard to Our Expected Revenues” in the Form 10-K. 3 Discontinued operations On September 20, 2012, we completed the sale of our physical layer 10GBase-T integrated circuit (“PHY”) family of products pursuant to an Asset Purchase Agreement between the Company and Aquantia Corporation dated September 14, 2012.On July 6, 2012, the Company had also entered into an Asset Purchase Agreement with Entropic Communications, Inc., pursuant to which the Company completed the sale of digital channel stacking switch product line within the PHY product family, including certain assets exclusively related to the product line.The 10G Ethernet market has developed more slowly than had previously been anticipated and the divestiture was intended to reduce future spending and to reduce operating losses associated with this business.The operations of the PHY related business have been segregated from continuing operations and are presented as discontinued operations in the Company’s consolidated statement of operations.Periods prior to October 1, 2010, the date the disposed business was originally acquired, are not impacted.Unless otherwise indicated, the following discussions in Results of Operations pertain only to our continuing operations. Results of Operations Comparison of Years Ended December31, 2011, 2010 and 2009 Net Revenues. Net revenues consist of revenues generated principally by sales of our semiconductor devices as well as occasional IP and service development revenue. The following table shows the revenue by type (in thousands) and as a percentage of net revenues: Years Ended December 31, PCI Express revenue $ % $ % $ % Storage revenue % % % Connectivity revenue % % % $ $ $ Net revenues for the year ended December 31, 2011 were $111.2 million, a decrease of $4.4million or 3.8% from $115.5million in 2010. In 2011, we recorded licensed IP revenue of $1.7 million associated with our consumer storage technology. Excluding IP and development service revenue, revenues decreased $6.1 million or 5.3% compared to 2010.The decrease in 2011 was due to lower sales of our Connectivity and Storage products as well as lower average selling prices (ASPs) of our Storage products as a result of the transition to the low ASP markets, partially offset by higher sales of our PCI Express. Net revenues for the year ended December 31, 2010 were $115.5 million, an increase of $32.7million or 39.5% from $82.8million in 2009. The increase in 2010 net revenues was due to higher sales of our PCI Express and connectivity products as a result of increased enterprise and consumer spending as market conditions improved in 2010 compared to 2009 and the adoption of PCI Express in newer applications, partially offset by a decrease in sales of our storage products largely due to the transition away from lower margin business in the second half of 2009. There were no direct end customers that accounted for more than 10% of net revenues. Sales to the following distributors accounted for 10% or more of net revenues: Years Ended December 31, Excelpoint Systems Pte Ltd. 24
